         Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 1 of 36



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



CAROL A. LEWIS, and DOUGLAS B.              Case No. _________
SARGENT, on behalf of themselves and all
others similarly situated,                  CLASS ACTION COMPLAINT

       Plaintiffs,                          JURY TRIAL DEMANDED

       v.

ALEX AZAR, in his capacity as Secretary
of the United States Department of Health
and Human Services,

       Defendant.
                Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 2 of 36




                                                       TABLE OF CONTENTS

I.               EXECUTIVE SUMMARY ............................................................................................. 1

II.              JURISDICTION .............................................................................................................. 2

III.             INTRODUCTION ........................................................................................................... 3

IV.              PARTIES ......................................................................................................................... 5

V.               FACTUAL BACKGROUND .......................................................................................... 7

     A.         GLUCOSE TESTS ................................................................................................................ 8

     B.         CONTINUOUS GLUCOSE MONITORS .................................................................................. 9

     C.         CGM COST COVERAGE .................................................................................................. 11

     D.         REASONABLE AND NECESSARY – “DURABLE MEDICAL EQUIPMENT” ............................ 11

     E.         CMS-1682-R .................................................................................................................. 13

     F.         OTHER LITIGATION RELATED TO CGMS ......................................................................... 15

     G.         THE SECRETARY’S ONGOING EFFORTS TO THWART CGM COVERAGE ........................... 16

          i.    Initial Denials ................................................................................................................. 16

          ii. Lack of Precedence ........................................................................................................ 19

          iii. Defiance ......................................................................................................................... 19

VI.              FACTS SPECIFIC TO MS. LEWIS .............................................................................. 20

VII.             FACTS SPECIFIC TO MR. SARGENT ....................................................................... 21

     A.         MAC APPEAL M-18-239 ................................................................................................ 22

     B.         MAC APPEAL M-18-6040 .............................................................................................. 24

VIII.            CLASS ALLEGATIONS .............................................................................................. 24

     A.         THE CLASS ...................................................................................................................... 25

     B.         NUME ROSITY: FED.R.CIV.P. 23(A)(1) ........................................................................... 25

     C.         COMMONALITY: FED.R.CIV.P. 23(A)(2)......................................................................... 27



                                                                           i
       Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 3 of 36



  D.   TYPICALITY: FED.R.CIV.P. 23(A)(3) .............................................................................. 27

  E.   ADEQUACY: FED.R.CIV.P. 23(A)(4) ............................................................................... 27

  F.   THE PRE-REQUISITES TO MAINTAINING A CLASS ACTION FOR INJUNCTIVE RELIEF
       APPARENT: FED.R.CIV.P. 23(B)(3) ................................................................................. 28

  G.   COMMON QUESTIONS PREDOMINATE AND THE CLASS ACTION DEVICE IS SUPERIOR,
       MAKING CERTIFICATION APPROPRIATE: FED.R.CIV.P. 23(B)(3)...................................... 28

IX.    CAUSES OF ACTION .................................................................................................. 28

X.     PRAYER FOR RELIEF ................................................................................................ 32




                                                          ii
         Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 4 of 36



       1.      Plaintiff Carol A. Lewis and Douglas B. Sargent (“Plaintiffs”), on behalf of

themselves and all others similarly situated, bring this action against Defendant Alex Azar, in his

official capacity as Secretary of the United States Department of Health and Human Services, to

obtain injunctive relief for violation of federal law. Plaintiffs make the following allegations

based on the investigation of counsel and on information and belief, except as to allegations

pertaining to Ms. Lewis and Mr. Sargent individually, which are based on personal knowledge.

                               I.   EXECUTIVE SUMMARY

       2.      Millions of people in the United States suffer from diabetes and the complications

from uncontrolled diabetes cost the United States hundreds of billions of dollars annually in

direct expenses and lost productivity. Diabetes is a leading cause of blindness, lower limb

amputation, kidney failure and cardiovascular disease among adults in the United States. Due to

the public health care implications and associated costs, the Secretary urges Medicare

beneficiaries to control their diabetes.   For some individuals, the only practical means of

monitoring and managing their diabetes is to use a continuous glucose monitor (CGM). As the

name implies, a CGM continuously tests a diabetic’s blood and notifies the user of changes in

blood glucose levels. This allows the user to avoid many complications from diabetes, including

slipping into a coma and possible death from having too low blood sugar. More than 98% of

private insurance companies cover CGM devices both because of their life saving features and

because they save money by avoiding expensive complications.

       3.      However, Medicare users face irrational resistance from the Secretary. When

claims for Medicare CGM coverage are submitted, the Secretary tersely responds that “Medicare

does not cover this device or service,” thereby concealing the basis for the denial.         Only




                                                1
         Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 5 of 36



extensive litigation reveals that the Secretary denies claims on the nonsensical grounds that the

life-saving CGM devices are not “primarily and customarily used to serve a medical purpose.”

       4.      Because they do not know the true basis for the Secretary’s denials, thousands of

Medicare users do not further appeal the denial of their claims. As a result, people that are ill, or

elderly (or both) are forced to pay for the full cost of these devices from their own, often limited,

funds or forego this life saving technology.

       5.      For unknown reasons, the Secretary seeks to avoid the plain meaning of both the

statutes and his own regulations as to what is covered. Instead, the Secretary substitutes his own

terminology (i.e., “precautionary” and “therapeutic”) and issues denials based on terms that

simply do not appear in the statutes or regulations. To date, the Secretary has never offered a

definition of these terms or a reason why they could or should be added to the statutes or

regulations.

       6.      Multiple courts and the Secretary’s own ALJ’s and civil remedies division have

told the Secretary his position was wrong. However, the Secretary is impervious to reason and

keeps issuing denials on the same nonsensical grounds, even to Medicare users in whose favor

the courts have already ruled.

       7.      This suit is brought to right this wrong and to provide the coverage relief

Congress specified in the Medicare program.

                                    II.    JURISDICTION

       8.      This Court has jurisdiction over this action pursuant to 42 U.S.C. § 405(g) and

1395ff. Ms. Lewis is filing suit after a final decision of the Medicare Appeals Council (acting on

behalf of the Secretary) denying coverage of her Medicare claim (and, therefore, has exhausted

her administrative remedies), the amount-in-controversy is more than $1,600 (42 U.S.C. §§




                                                 2
          Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 6 of 36



1395ff(b)(1)(E)(i) and 1395ff(b)(1)(E)(iii)), and this suit was filed within 60 days of the

Secretary’s final decision. Likewise, Mr. Sargent is filing suit after final decisions of the

Medicare Appeals Council (acting on behalf of the Secretary) denying coverage of his Medicare

claim (and, therefore, has exhausted his administrative remedies), the amount-in-controversy is

more than $1,600 (42 U.S.C. §§ 1395ff(b)(1)(E)(i) and 1395ff(b)(1)(E)(iii)), and this suit was

filed within 60 days of the Secretary’s final decision.

        9.      Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over

claims of class members whose claims are not in excess of $1,600. Those claims are so related

to Ms. Lewis and Mr. Sargent’s claims that they form part of the same case or controversy.

        10.     The requirement to exhaust administrative remedies and/or bring suit within 60

days should be waived for class members who did not do so as a result of the Secretary’s

concealment of the reasons for denial of CGM coverage (as detailed below), futility, based on

equitable principles, and/or in the interests of justice.

        11.     In addition to or in the alternative, this court also has jurisdiction under 28 U.S.C.

§§ 1331 and 2201 to consider Plaintiffs’ declaratory judgment claims.

        12.     Venue is proper in this district pursuant to 42 U.S.C. § 1395ff(b)(2)(C)(iii)

because this action is being brought in the District of Columbia.

                                   III.    INTRODUCTION

        13.     Over a considerable period of time, the Secretary has defied Congress’ will by

refusing to provide Medicare coverage for diabetic patients needing continuous glucose monitors

(CGMs). These FDA-approved, life-saving devices continuously test glucose levels and alert

patients to changes. Without these devices, many diabetes patients suffer a risk of slipping into a

diabetic coma and death.




                                                   3
         Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 7 of 36



       14.     Though these devices meet the requirements to be covered as durable medical

equipment, the Secretary generally has refused to acknowledge this obvious conclusion.

Instead, nonsensically, the Secretary contends that the FDA approved, life-saving devices are

“nonmedical in nature” or “not used to serve a medical purpose” and therefore refuses to provide

coverage as dictated by Congress.

       15.     As part of this effort, the Secretary has denied claims for CGM coverage because

the devices are purportedly “precautionary” or “therapeutic.” However, these terms do not

appear in the governing statute or regulations as a bar to or limitation of coverage. To the

contrary, these are terms coined by the Secretary that have no basis in the law and also have no

defined meaning.     Indeed, the Secretary’s effort to deny claims for CGM coverage as

“precautionary” has been rejected by one district court as arbitrary and capricious, unreasonable,

and without substantial justification. Undeterred, the Secretary continues to issue denials on the

same basis.

       16.     To enforce this irrational position, the Secretary employs a series of procedural

and bureaucratic tactics designed to frustrate an elderly and frequently ill population in their

effort to use the program enacted by Congress in the way Congress intended.

       17.     Just one component of this effort is the Secretary’s requirement that every single

claim for the same equipment to the same beneficiary be litigated anew. Thus, month after

month, elderly and frequently ill beneficiaries are put to the Sisyphean task of repeatedly proving

that the same equipment is eligible for coverage, only to repeat the same process when they

submit the next claim.

       18.     So far, three beneficiaries (including Ms. Lewis) have had the resources and

fortitude to challenge the Secretary’s denials through district court.       Each court that has




                                                4
         Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 8 of 36



considered the matter has found that the Secretary’s position was without merit and ordered

coverage. Unfazed, the Secretary continues to issue the same denials.

       19.       Ms. Lewis, Mr. Sargent, and the Class Members are Medicare beneficiaries who

have suffered from this conduct and bring this suit on their own behalf, to address the past

denials, and to prevent the Secretary from using these same tactics against future Medicare

beneficiaries.

                                       IV.    PARTIES

       20.       Plaintiff Carol A. Lewis is an individual and a resident of the State of

Massachusetts.     Ms. Lewis is eligible for Medicare on the basis of age (or disability) as

previously determined by the Secretary.

       21.       Plaintiff Douglas B. Sargent is an individual and a resident of the State of

Connecticut. Mr. Sargent is eligible for Medicare on the basis of age (or disability) as previously

determined by the Secretary.

       22.       As detailed below, the proposed Class Members are citizens of the various States

who have had their Medicare claims for CGM coverage denied.

       23.       Illustrative Class Members include:

                    a. Ronald Kilpack: Mr. Kilpack is an 86 year-old, retired machine tool

salesman, father of 4, and grandfather to 8. Mr. Kilpack is a Korean War veteran and served six

years in the submarine service. Along with his wife of 62 years (Marian), Mr. Kilpack currently

lives in Bend, Oregon, where, in addition to other activities, Mr. Kilpack is an avid motorcycle

enthusiast and a member of the Roadhouse Biker Church.

                    Mr. Kilpack has been a Type I diabetic for over 50 years and suffers from

hypoglycemic unawareness. In the year before getting a CGM, Mr. Kilpack’s family reports that




                                                 5
         Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 9 of 36



he had to be revived by family members, paramedics, or at the hospital more than 10 times for

diabetes complications. Since getting a CGM, Mr. Kilpack has had no such instances. Mr.

Kilpack has a single MAC decision denying his claim for Dexcom G5 coverage for a device

supplied in May 2016.

                  b. Nancy Hawkins: Mrs. Hawkins is a 69 year-old, retired nurse, mother of

4, grandmother to 10, and league bowling champion. Along with her husband of 29 years

(Dave), Mrs. Hawkins currently lives in Brunswick, Maine, where she is an active member of

her church and a devoted sports fan.

                  Mrs. Hawkins is a Type I, brittle diabetic with hypoglycemic unawareness.

Although Mrs. Hawkins’ CGM was covered by her husband’s employer, since being on

Medicare, Mrs. Hawkins has had 7 ALJ decisions (6 favorable, 1 unfavorable) and has been to

the MAC twice.

                  c. Vickie Brown: Mrs. Brown is a 63 year-old, retired health care executive

and nurse.   Along with her husband of 43 years (George), Mrs. Brown currently lives in

Jacksonville, Florida where she is active in her church and keeps busy with volunteer work with

the ASPCA, Goodwill, and the American Red Cross.

       Ms. Brown was diagnosed with diabetes at the age of 29 and prescribed a CGM in 2011.

Ms. Brown is a Type I, brittle diabetic who also suffers from hypoglycemic unawareness. Prior

to receiving a CGM in 2011, on average, Ms. Brown suffered 2 or more events each week

requiring medical intervention to revive her. A CGM reduced these incidents by more than 75%.

Ms. Brown’s CGM was covered by private insurance until she went on Medicare.

       On Medicare, Ms. Brown submitted claims for coverage for Dexcom G4/G5 sensors

provided in June, July, and August 2016 as well as January 30 and February 16, 2017. Though




                                              6
           Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 10 of 36



denied at the initial levels, Ms. Brown received a fully favorable decision from an ALJ finding

that all her CGM claims were covered as durable medical equipment. Nevertheless, in August

2018, the MAC issued a decision holding that the Dexcom G4/G5 sensors of June, July, and

August 2016 were not covered durable medical equipment because they were not “primarily and

customarily used to serve a medical purpose.” At the same time, the MAC let stand the decision

that the same sensors supplied in January and February 2017 were durable medical equipment

because they were “primarily and customarily used to serve a medical purpose.”1

          24.    Defendant Alex Azar is sued in his official capacity as the Secretary of Health and

Human Services.

                               V.     FACTUAL BACKGROUND

          25.    Diabetes is a disease in which the body either does not produce any/enough

insulin (Type I) or does not properly respond to/regulate blood glucose levels (Type II). As a

result, the individual may experience high or low blood glucose levels for a prolonged period of

time. High or low blood glucose levels for long periods lead to heart disease, stroke, kidney

failure, ulcers (sometimes resulting in amputation), eye damage (sometimes resulting in

blindness), and ultimately death. As of 2015, diabetes was the seventh leading cause of death in

the United States.2 Through 2012, the costs related to diabetes (healthcare and lost productivity)

were estimated at $245 billion annually. 3

          26.    In addition to monitoring through blood tests (see below), many diabetics feel

physical symptoms such as blurred vision, fatigue, hunger, and increased thirst that alert them



1
  As noted below, CMS-1682-R is effective as to claims submitted for dates of service after
January 12, 2017.
2
    See Centers for Disease Control, National Diabetes Statistics Report, 2017, p. 10.
3
    Id.


                                                   7
         Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 11 of 36



their blood glucose levels are too high or too low. As a result, the diabetic is able to take

corrective action (e.g., drinking orange juice).

        27.      However, the longer a patient lives with diabetes, the more they lose sensitivity to

out of range glucose levels. That is, they no longer experience any physical sense that their

glucose level may be too high or too low to indicate that corrective action must be taken. This is

referred to as “hyperglycemic or hypoglycemic unawareness.”

        28.      Further, the blood glucose levels of some diabetics are prone to wild and rapid

swings either up or down. For example, in the span of minutes, glucose levels may drop

precipitously low and the patient may fall into a diabetic coma that proves fatal. This is referred

to as “brittle diabetes.”

        29.      It is estimated that one in 20 individuals with diabetes dies each year in their sleep

due to an undetected fatal low blood sugar. This is known as “dead in bed syndrome.”4

        30.      For such individuals, to effectively monitor glucose levels, blood testing needs to

be performed several times a day, even during the night.

              A. Glucose Tests

        31.      Prior to the early 2000’s, the most common method for patients to monitor blood

glucose levels was by pricking a finger to draw blood. Blood was then placed on a test strip

coated with glucose oxidase. Glucose in the blood and the glucose oxidase on the test strip react

and, in doing so, consume oxygen. The oxygen consumption: 1) results in an electrical charge

that is measured by a glucose meter; or 2) results in a color change on the test strip which is

correlated with actual blood glucose levels.




4
 https://www.diapedia.org/acute-and-chronic-complications-of-diabetes/7105157816/dead-in-
bed-syndrome (accessed October 9, 2018).


                                                   8
        Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 12 of 36



       32.      This method has several disadvantages. First, it requires patients to prick their

fingers multiple (e.g., 12) times a day. Further, because some of those times will be when the

patient is sleeping, the patient must awake throughout the night and cannot get a full night’s

sleep. Second, because it is done on relatively long intervals, brittle diabetes patients may suffer

an episode between testing periods. Thus, a brittle diabetes patient fully compliant with this

testing procedure may still die because the onset of symptoms is so quick.

             B. Continuous Glucose Monitors

       33.      The disadvantages of finger prick/test strips led researchers to develop continuous

glucose monitors which became available starting in the mid-2000s. When using a CGM, a

disposable5 sensor is placed below the skin in the space between tissues (interstitial space) that is

filled with fluids going to and from cells. These interstitial fluids contain glucose that has come

from the blood and is on the way to the cells. Thus, interstitial glucose is correlated with the

glucose in blood itself. Current CGM sensors last for a week and measure glucose levels every

five to seven minutes (i.e., more than 200 times a day) without requiring patient interaction,

including when the patient is sleeping.

       34.      The output from a CGM sensor is transmitted, via a transmitter, to a CGM

receiver/monitor or even a smart phone/tablet. A CGM transmitter typically lasts for several

months. The CGM receiver/monitor or smart phone/tablet may monitor the detected glucose

levels and report the results to the patient and/or a healthcare provider and/or trigger an alert. In

addition, the CGM receiver may be connected to an insulin pump such that the amount of insulin

delivered can be automatically controlled based on the sensed glucose levels. Further, when



5
  Pursuant to Medicare regulations, if one item is a system is durable medical equipment,
payment is also available for supplies necessary to use that durable medical equipment. See
Medicare Benefit Policy Manual, Chap. 15, Sec. 110.3.


                                                 9
        Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 13 of 36



using a smart phone or tablet, an application on the device can plot glucose trends and perform

further analyses.

       35.     Typically, the CGM is calibrated by finger prick/test strip testing twice a day.

Some newer CGM devices eliminate the need for calibration.

       36.     Accordingly, CGMs offer many advantages over finger prick/test strips. First,

they monitor glucose levels much more frequently – more than 200 times a day, rather than 10 to

12 - meaning that brittle diabetes patients enjoy decreased risk of death from a rapid onset of

symptoms. Second, even for non-brittle diabetes patients, the increased monitoring frequency

leads to much finer glucose level control, thereby reducing diabetes related health complications.

Third, the monitoring occurs without patient interaction, meaning that patients can sleep through

the night and/or not interrupt their regular activities. Fourth, patients are not pricking themselves

as frequently, meaning that they do not suffer from near continuous injuries and sources of

infection and discomfort.

       37.     Fifth, because of the large number samples and short interval between them, the

CGM provides granular trend information regarding how quickly glucose levels are dropping or

rising. The trend information enables patients to exercise immediate short term management of

their diabetes (e.g., “Do I have time to make it to the lunch meeting or should I pull over now

and drink juice?”), and are used by clinicians for the long term management of diabetes (e.g., the

patient is experiencing more frequent lows and extreme fluctuations in warm weather and thus

should take higher and more frequent doses of glucose in summer months).

       38.     Overall, these advantages lead to improved glucose monitoring, reduced costs,

increased quality of life, and reduced risk of death or other complications.




                                                 10
           Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 14 of 36



          39.      Moreover, CGMs result in decreased health care costs and improved outcomes.

Because complications related to glucose control are reduced/avoided, the overall expense of

treating a diabetic patient is reduced. For example, many diabetic patients require ambulance

transport to the hospital when they suffer an incident. In 2014, more than 450,000 emergency

room visits were the result of hyperglycemic or hypoglycemic incidents among diabetics. 6 These

episodes are very expensive and a CGM reduces their frequency. Of course, the ultimate cost is

death and CGMs reduce the events that can lead to that result.

                C. CGM Cost Coverage

          40.      Modern CGMs cost approximately $300-350/month for purchase of the CGM

receiver, transmitter, disposable sensors, and test strip supplies for result calibration.

          41.      The advantages of CGMs over finger pricks/test strips are widely recognized in

the health care field. Indeed, CGMs have become the standard of care for treating brittle

diabetes. As a result, ~98% of private health care providers cover CGM related costs.7

          42.      For many patients, doctors describe a CGM as “life-saving.”

          43.      Further, the FDA has approved one CGM device to completely replace finger

pricks/test strips.8

          44.      Inexplicably, Medicare has resisted covering CGMs. Except with regard to a

small number of CGM systems (lacking the features of non-covered CGMs), Medicare deems

CGMs “not primarily and customarily used to serve a medical purpose” and, therefore, not

covered durable medical equipment (DME).

                D. Reasonable and Necessary – “Durable Medical Equipment”

6
    See Centers for Disease Control, National Diabetes Statistics Report, 2017, p. 9.
7
    See https://provider.dexcom.com/reimbursement/commercial-reimbursement
8
    See Food and Drug Administration, Premarket Approval P120005/S041 (December 20, 2016).


                                                  11
        Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 15 of 36



       45.     Pursuant to the statutes, Medicare pays for items that are: 1) “reasonable and

necessary for the diagnosis or treatment of illness or injury” (42 U.S.C. § 1395y(a)(1)(A)); and

2) that are within a defined benefit category such as “durable medical equipment” (42 U.S.C.

1395x(n) defining “durable medical equipment”); and 3) that are not otherwise excluded.

       46.     CGMs are available only upon a prescription from a doctor who has determined

that a CGM is medically reasonable and necessary for the treatment of a patient’s diabetic

condition.

       47.     Only after receiving a prescription for a CGM can a beneficiary submit a claim

for CGM coverage.

       48.     Thus, the fact that a beneficiary has submitted a claim for CGM coverage

necessarily means that a doctor has determined that a CGM is medically reasonable and

necessary for the beneficiary.

       49.     “Durable medical equipment” is defined in 42 U.S.C. § 1395x(n) in an open-

ended fashion by way of examples of items that are durable medical equipment including “blood

glucose monitors.”

       50.     A CGM is a blood glucose monitor.

       51.     The Secretary has further issued regulations defining “durable medical

equipment.” See 42 C.F.R. 414.202. Pursuant to that regulation, and item is durable medical

equipment if it meets the following conditions:

                   a. Can withstand repeated use;

                   b. Has a life expectancy of at least 3 years;

                   c. Is primarily and customarily used to serve a medical purpose;




                                                  12
         Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 16 of 36



                   d. Generally not useful to an individual in the absence of illness or injury;

                       and

                   e. Is appropriate for use in the home.

       52.     A CGM can withstand repeated use.

       53.     A CGM (in particular, the Medtronic MiniMed and Dexcom devices) has a life

expectancy of at least 3 years (in particular, the receivers of the devices).

       54.     A CGM is primarily and customarily used to serve a medical purpose.

       55.     A CGM is generally not useful to an individual in the absence of illness or injury.

       56.     A CGM is appropriate for use in the home.

       57.     CGM are not otherwise excluded from coverage.

             E. CMS-1682-R

       58.     On January 12, 2017, CMS issued Ruling No. CMS-1682-R as CMS “final

opinion and order” with regard to CGM coverage. By its own terms, that Ruling is “binding on

all CMS components, on all Department of Health and Human Services components that

adjudicate matters under the jurisdiction of CMS, and on the Social Security Administration …”

       59.     The Ruling addresses whether CGMs are DME and, therefore, covered within the

meaning of 42 U.S.C. § 1395x(n) and 42 CFR § 414.202.

       60.     As set forth there, if a CGM does not completely replace finger prick/test strips,

CMS considers the device not “primarily and customarily used to serve a medical purpose.”

This is so, CMS contends, because patients do not “mak[e] diabetes treatment decisions, such as




                                                  13
        Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 17 of 36



changing one’s diet or insulin dosage based solely on the readings of the CGM[.]” See CMS-

1682-R at 6-7. CMS calls these CGM’s “non-therapeutic.”9

       61.     The Ruling determines that one CGM that has been FDA approved to completely

replace finger pricks/test strips is DME (the Dexcom G5). See CMS-1682-R at 7-10. In

particular, the Ruling determines that the receiver/monitor portion of a CGM lasts more than 3

years and, including other factors, that the whole system is DME within the meaning of 42

U.S.C. § 1395x(n) and 42 CFR § 414.202.

       62.     Both before and after issuance of CMS-1682-R, the Secretary has refused

coverage of CGM devices made by Medtronic and Dexcom (other than the Dexcom G5) on the

grounds that they are not “primarily and customarily used to serve a medical purpose.”

       63.     The Secretary has rejected claims for coverage of Dexcom G5 supplied weeks

before issuance of CMS-1682-R on the grounds that the same device that is “primarily and

customarily used to serve a medical purpose” on or after January 12, 2017, is not “primarily and

customarily used to serve a medical purpose” on January 11, 2017 or before.

       64.     Further, as a result of CMS-1682-R, the discretion ALJs previously had to award

coverage (even in the face of an alleged LCD) was eliminated. As a result, it is futile to submit

claims for non-Dexcom G5 devices with dates of service after January 12, 2017. Because the

ALJs no longer have discretion, those claims must be denied.




9
  This claim is demonstrably incorrect for at least some CGMs that do not completely replace
finger sticks. For example, the Medtronic MiniMed 670G CGM includes an insulin pump.
Based on the readings from the sensors, the CGM automatically controls or suspends the
delivery of insulin. This is especially critical at night when the user is sleeping and the continued
insulin doses could lead to a dangerous or fatal glucose low. Thus, the user delegates the
treatment decision to the device and the decision of whether the administer insulin is based
solely on the sensor readings.


                                                 14
         Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 18 of 36



        65.       Without notice and comment, CMS-1682-R was subsequently incorporated into

LCD L33822 and Policy Article A52464, generally excluding CGMs.

        66.       Thus, the Ruling substituted the non-statutory/regulatory term “therapeutic” for

the previous non-statutory/regulatory term “precautionary” as the criteria/basis for denials.

               F. Other Litigation Related to CGMs

        67.       In general, the Secretary has refused to cover CGMs on the grounds that a CGM

is not durable medical equipment. National Coverage Determination (NCD) 280.1. This is so,

the Secretary contends, because CGMs are not “primarily and customarily used to serve a

medical purpose.”

        68.       Instead, the Secretary contends that a CGM is excluded from coverage as

“precautionary” – a non-statutory term. Although there was no national or local coverage

determination (NCD/LCD) excluding CGM coverage, a local coverage article (LCA) described

CGMs as excluded as “precautionary.” LCA A52464.

        69.       The Secretary’s refusal to cover CGMs has been the subject of numerous

litigations.

        70.       At the Medicare Administrative Law Judge (“ALJ”) level, through the filing of

this Complaint, more than 40 ALJs have considered the Secretary’s position that a CGM is not

“primarily and customarily used to serve a medical purpose” and rejected that claim more than

55 times. A listing of relevant ALJ decisions may be found at http://dparrishlaw.com/wp-

content/uploads/2017/11/Favorable-ALJs-on-CGM2.pdf.

        71.       With respect to the Secretary’s effort to rely on/defer to the Article’s description

of CGM’s as “precautionary” and, therefore, excluded, that was rejected as erroneous in

Whitcomb v. Burwell, 2015 WL 3397697 (E.D. Wisc. May 26, 2015) (Duffin, J.) and Finigan v.




                                                   15
         Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 19 of 36



Burwell, 189 F.Supp.3d 201 (D. Mass. 2016) (Young, J.). In both cases, the district court held

that reliance on/deference to the Article was erroneous.

        72.       As to the Secretary’s base position that a CGM is not “primarily and customarily

used to serve a medical purpose”, that position has been rejected by three district courts.

        73.       In Whitcomb v. Azar, Case No. 17-cv-14 (E.D. Wisc. Oct. 26, 2017) (Jones, J.),

Bloom v. Azar, 2018 WL 583111 (D. Vt. January 29, 2018) (Crawford, J.) and Lewis v. Azar,

2018 WL 1639687 (D. Mass. April 5, 2018) (Gorton, J.), the district courts found that the

Secretary’s claim that a CGM is not “primarily and customarily used to serve a medical purpose”

was erroneous, not supported by substantial evidence, and in each case, ordered the Secretary to

provide CGM coverage.

        74.       Further, in the Whitcomb case, the court found that the Secretary’s position was

“arbitrary and capricious” and “unreasonable.” Case No. 17-cv-14 (E.D. Wisc. Oct. 26, 2017)

(Jones, J.) at 14, 12.

        75.       Likewise, the Secretary’s own Civil Remedies Division concluded that exclusion

of CGM coverage on the grounds that a CGM is “precautionary” did not pass the

“reasonableness standard.” See DAB No. CR4596, 2016 WL 2851236 at *18.

              G. The Secretary’s Ongoing Efforts to Thwart CGM Coverage

        76.       In the face of the statute, regulations, and his numerous litigation defeats, the

Secretary appears to be employing a four-pronged effort to thwart CGM coverage.

                i.       Initial Denials

        77.       The population Medicare serves is, by the terms of the statute, either elderly,

suffering from significant medical issues, or both. Further, of course, the vast majority of

Medicare beneficiaries are non-lawyers and are not represented by legal counsel in filing their




                                                 16
          Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 20 of 36



Medicare claims. Indeed, even if a Medicare beneficiary were represented by counsel, the

Secretary’s rules preclude the counsel from being paid until the fourth level of a five-level claim

process. See 42 C.F.R. § 405.910(f)(1).

         78.    As indicated, Medicare employs a five-level claim appeal process. This involves

(i) submission of a claim, (ii) an appeal of the denial (redetermination), (iii) an appeal of that

(reconsideration), (iv) an appeal of that before an ALJ, and (v) an appeal of that to the Medicare

Appeals Council. Thus, in many instances, unrepresented, elderly and/or ill persons are forced

into a complex and laborious claims appeal process which can stretch out for years over a single

claim.

         79.    At least partly as a result of the above, in FY2016, less than 3% of denied

Medicare claims were appealed.10 Thus, regardless of merit, an initial denial is likely to be final

in virtually all cases because the Medicare beneficiary is not in a realistic position to appeal it.

         80.    While the above is true with regard to Medicare appeals generally, in the CGM

context, the true basis for the Secretary’s decisions denying coverage is concealed from the

beneficiaries until well after the initial denial.

         81.    A Medicare beneficiary diligently pursuing his rights submits claims for coverage

for a CGM according to Medicare rules. The Secretary responds with the bare statement:

“Medicare does not cover this device or service.”               Likewise, on redetermination and

reconsideration, the Secretary’s denials are inscrutable.

         82.    As a result, the true basis for the Secretary’s denial (i.e., that Medicare contends

that a CGM is not “primarily and customarily used to serve a medical purpose”) is concealed



10
    See https://www.hhs.gov/sites/default/files/omha/files/medicare-appeals-backlog.pdf at 3
(accessed on October 9, 2018). In FY2016, 119 million Medicare claims were denied. Appeals
of those denials totaled 3.5 million.


                                                     17
        Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 21 of 36



from the beneficiary. Relying on the belief that the Secretary is faithfully applying the statutes,

all beneficiaries do not appeal the Secretary’s denial.

       83.     The Class Members have diligently pursued their rights.

       84.     The Secretary has systematically misapplied the law with regard to whether a

CGM is covered durable medical equipment.

       85.     The Secretary has concealed the basis for the denials which prevented the Class

Members from knowing of a violation of their rights.

       86.     In the present case, the Secretary continues to issue CGM denials that are without

basis and only a small fraction are appealed.

       87.     With respect to the small percentage that do appeal and are denied coverage

before an ALJ, yet another tactic that frustrates beneficiaries is delays at the Medicare Appeals

Council that far exceed the statutory mandate requiring decisions within 90 days. 42 U.S.C. §

1395ff(d)(2)(A).

       88.     For example, the appeal of one of the lead plaintiffs in this case (Ms. Lewis) was

pending at the MAC for more than 2 years before Ms. Lewis was forced to invoke a procedure

(“escalation”, 42 C.F.R. §1132) requiring a decision or judicial review within five days.

Likewise, one of the appeals of the other lead plaintiffs in this case (Mr. Sargent) was pending at

the MAC for nearly a year.

       89.     Further, even with respect to the small percentage that do appeal and are

victorious before an ALJ, frequently, the Secretary (using CMS) actually appeals the decision of

his own ALJ. On so-called “own motion review”, when an ALJ grants coverage of a CGM,

frequently, CMS in effect appeals the decision to the MAC. As a result, having won before an




                                                 18
          Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 22 of 36



ALJ, the beneficiary is put through yet another level of appeal with the extraordinary delay

described above.

               ii.       Failure to Follow Precedential Rulings

         90.      Yet another tactic employed by the Secretary is to consider each decision by an

ALJ and the MAC non-precedential - even with regard to the same device and same beneficiary.

See 42 C.F.R. §§ 405.1000, 405.1100. As a result, in addition to being put through the litigation

process multiple times on the exact same facts/question, Medicare beneficiaries can and do

receive inconsistent decisions depending upon which ALJ/MAC panel considers a particular

claim.

         91.      For example, Ms. Lewis has litigated CGM coverage six times through an ALJ

and three more times through the MAC. Even after Ms. Lewis’ repeated victories, when Ms.

Lewis submits a new claim for the next month’s supplies, the Secretary pretends that he has

never litigated the issue before, issues a denial, and inflicts his onerous process on Ms. Lewis yet

again.

               iii.      Defiance

         92.      In addition to all of the above, the Secretary has engaged in a pattern of sheer

defiance. After the numerous defeats from his own ALJs, his own Civil Remedies Division, and

before three district courts, the Secretary continues to issue CGM denials on the grounds that a

CGM is not DME.

         93.      For example, the beneficiary in the Bloom v. Azar case reported that he had been

forced to litigate the issue of whether a CGM is DME through at least the ALJ stage thirteen (13)

times. See Bloom v. Azar, Case No. 16-cv-121, Docket # 53 at 2 (D. Vermont) (Crawford, J.).




                                                 19
           Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 23 of 36



       94.     After district court rulings finding CGMs were covered benefits, the Secretary

continues to issue denials asserting otherwise. For example, after Ms. Lewis received a district

court decision in her favor regarding CGM coverage, the Secretary issued yet another denial to

Ms. Lewis on the same grounds.

       95.     Likewise, after the beneficiary in the Bloom case received a district court decision

in his favor, the Secretary continued to issue denials to the beneficiary. See Bloom v. Azar, Case

No. 16-cv-121, Docket # 59 at 7.

       96.     In sum, the Secretary is using complexity/delay/litigation itself as a tactic to avoid

compliance with the statute.

                               VI.     Facts Specific to Ms. Lewis

       97.     Carol Lewis is a 72 year-old mother of three. Starting from a push cart in

downtown Boston, Ms. Lewis has been a small business woman for the last 40 years, designing

and selling women’s apparel. In addition to the business that she operates with her daughter, Ms.

Lewis volunteers with her church and at the local senior center. First diagnosed with Type I

diabetes in 1985, Ms. Lewis is among the longest living brittle diabetics in the United States and

one of the first to use CGM equipment.

       98.     As detailed above, Ms. Lewis has litigated the issue of coverage of her CGM

equipment multiple times.

       99.     With regard to the specific denial forming the basis for this litigation, on October

26, 2015, Ms. Lewis received a Dexcom G5 CGM system comprising a receiver, transmitter, and

sensors.

       100.    The total cost of these materials was $3,594.




                                                20
           Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 24 of 36



          101.   Ms. Lewis’ claim for coverage for these items was rejected on March 31, 2016 on

the grounds that the items were “statutorily excluded” and that “Medicare does not pay for this

item or service.” Thereafter, Ms. Lewis sought redetermination.

          102.   Ms. Lewis’ request for redetermination was denied on May 24, 2016, on the

grounds that all of the items were “disposable” (including the receiver) and therefore could not

withstand repeated use. Thereafter, Ms. Lewis sought reconsideration.

          103.   Ms. Lewis’ request for reconsideration was denied on August 12, 2016, on the

grounds that a CGM is “precautionary” and, therefore, not durable medical equipment.

Thereafter, Ms. Lewis filed an appeal that was assigned to ALJ Holt.

          104.   After conducting a hearing in which CMS chose not to participate, on November

18, 2016, ALJ Holt issued a decision (ALJ Appeal No. 1-4852017030) holding that a CGM is

“precautionary” and not “primarily and customarily used to serve a medical purpose.”

Thereafter, on December 7, 2016, Ms. Lewis filed an appeal at the MAC.

          105.   Medicare statutes require the MAC to issue a decision within 90 days of an

appeal.

          106.   When no decision was received by November 2018 (i.e., more than two years

later), Ms. Lewis filed a request for escalation on November 26, 2018.

          107.   Through the filing of this Complaint, no response from the Secretary has been

received. Accordingly, Judge Holt’s decision is the Secretary’s final decision.

                            VII.    Facts Specific to Mr. Sargent

          108.   Douglas Sargent is a 73 year-old retired electrical engineer and volunteer

firefighting Captain (35 years).     Mr. Sargent also served six years in the Connecticut Air

National Guard, rising to the rank of Staff Sargent before his honorable discharge. With his wife




                                                 21
         Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 25 of 36



of 46 years (Beth), Mr. Sargent is the father of three (3) and grandfather to eight (8) and

currently lives in Portland, Connecticut. In his spare time, Mr. Sargent enjoys being with his

family and supporting his grandchildren in their athletic endeavors.

       109.    Mr. Sargent is a Type I, brittle diabetic with hypoglycemic unawareness. Prior to

using a CGM, paramedics/EMTs made more than twenty (20) visits to Mr. Sargent’s house to

revive him. After an initial teething period using a CGM, Mr. Sargent has not needed medical

assistance in nearly18 months.

       110.    Through the filing of this Complaint, Mr. Sargent has received one favorable

coverage decision at the reconsideration level and four ALJ decisions (three favorable and one

unfavorable). CMS did not seek MAC review of two of the favorable ALJ decision but did seek

review of one of them. Mr. Sargent sought MAC review of the unfavorable ALJ decision.

       111.    With regard to the specific denials forming the basis for this litigation, two MAC

decisions are at issue.

       A.      MAC Appeal M-18-239

       112.    On August 9, 2016, Mr. Sargent received a 90 day supply of sensors for use with

his Medtronic MiniMed CGM system. The total cost for these sensors was $1,419.

       113.    Mr. Sargent’s claim for coverage of these sensors was rejected on September 9,

2016, on the grounds that the items were “statutorily excluded” and that “Medicare does not pay

for this item or service.” Thereafter, Mr. Sargent sought redetermination.

       114.    On February 27, 2017, Mr. Sargent’s request for redetermination was rejected on

the grounds that the sensors were “precautionary” and excluded by an LCD (L33822) as a result.

Thereafter, Mr. Sargent sought reconsideration.




                                                22
        Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 26 of 36



       115.    On April 21, 2017, Mr. Sargent’s request was denied on the grounds that the

sensors did “not meet Medicare’s meaning of medical equipment.” Thereafter, Mr. Sargent filed

an appeal that was assigned to ALJ Jaya Shurtliff.

       116.    After conducting a hearing in which CMS chose not to participate, on September

5, 2017, Judge Shurtliff issued a decision denying Mr. Sargent’s claim. (ALJ Appeal No. 1-

6274941714). Judge Shurtliff acknowledged that Mr. Sargent had previously received a fully

favorable decision from another ALJ on the same items. Further, Judge Shurtliff stated that she

did “not doubt the benefit that [Mr. Sargent] derives from use of the CGM. Nor do we question

the testimony that [Mr. Sargent] needs these items.”

       117.    Nevertheless, Judge Shurtliff denied the claim on the grounds that it was excluded

by LCD L33822 as not “therapeutic” based on CMS-1682-R, which issued after the supplies

were provided. Thereafter, Mr. Sargent appealed to the MAC on October 30, 2017. As detailed

above, the MAC was required to issue a decision within 90 days.

       118.    On October 15, 2018 (i.e., nearly a year later), the MAC issued a decision

denying Mr. Sargent’s appeal.      The MAC concluded that a CGM is not “primarily and

customarily used to serve a medical purpose.” In so doing, the MAC dismissed the final

decisions in Whitcomb, Bloom, Finigan, and Lewis on the grounds that the agency’s view should

be deferred to under Chevron and that the MAC just otherwise disagreed with those courts.

       119.    Further, the MAC held that the several district court decisions, numerous ALJ

decisions, and the prior ALJ decision in favor of Mr. Sargent himself all finding that a CGM is

covered DME, did not collaterally estop the MAC from arriving at a different conclusion.




                                               23
        Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 27 of 36



       B.      MAC Appeal M-18-6040

       120.    On April 12, 2017, Mr. Sargent received a 90 day supply of sensors for use with

his Medtronic MiniMed CGM system. The total cost for these sensors was $1,419.

       121.    Mr. Sargent’s claim for coverage of these sensors was rejected on April 21, 2017,

on the grounds that the items were “statutorily excluded” and that “Medicare does not pay for

this item or service.” Thereafter, Mr. Sargent sought redetermination.

       122.    On August 15, 2017, Mr. Sargent’s appeal was denied on the grounds that the

sensors were excluded because they were not “therapeutic” as defined by CMS-1682-R.

Thereafter, Mr. Sargent sought reconsideration.

       123.    On March 2, 2018, Mr. Sargent’s appeal was denied on the grounds that a CGM is

“not a covered Medicare benefit.” Thereafter, Mr. Sargent filed an appeal that was assigned to

ALJ James Han.

       124.    After a hearing in which CMS chose not to participate, on June 15, 2018, Judge

Han issued a decision approving Mr. Sargent’s claim. Judge Han found that the CGM sensors

met the definition of durable medical equipment and CMS-1682-R as “therapeutic.” (ALJ

Appeal No. 1-7414111088). Thereafter, the MAC reviewed Judge Han’s decision under so

called “own motion review.”

       125.    On October 15, 2018, the MAC issued a decision reversing the ALJ essentially in

the same grounds as M-18-239.         Thus, the MAC held that a CGM is not “primarily and

customarily used to serve a medical purpose” unless it completely replaces finger sticks and is,

therefore, “therapeutic.”

                            VIII.     CLASS ALLEGATIONS

       126.    Plaintiff repeats and re-alleges every allegation above as if set forth herein in full.




                                                 24
           Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 28 of 36



              A. The Class

          127.    Plaintiff brings this action on his own behalf and, pursuant to Rule 23 of the

Federal Rules of Civil Procedure, on behalf of the following class (the “Class”):

          All persons who submitted claims for coverage of CGM equipment or supplies whose

claims were denied (and not later reversed on appeal) since December 13, 2012.

          Subclasses:

          All persons who submitted claims for coverage of Medtronic CGM equipment or supplies

whose claims were denied (and not later reversed on appeal) since December 13, 2012.

          All persons who submitted claims for coverage of Dexcom CGM equipment or supplies

whose claims were denied (and not later reversed on appeal) since December 13, 2012.

          128.    Excluded from the Class are: (a) Defendant and his employees, officers, and

agents; and (b) any trial judge who may preside over the case and members of such Judge’s staff

and immediate families.

              B. Nume rosity: FED.R.CIV.P. 23(a)(1)

          129.    The Members of the Class are so numerous that joinder of all Members is

impracticable. On information and belief, at least thousands of persons have had their claims for

CGM coverage denied. Disposition of the claims of the proposed Class in a class action will

provide substantial benefits to both the parties and the Court.

          130.    In 2015, approximately 23 million people in the United States suffered from

diagnosed diabetes - with 9.9 million aged 65 or older.11




11
     See Centers for Disease Control, National Diabetes Statistics Report, 2017, p. 2.


                                                  25
        Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 29 of 36



       131.    In 2016, the CDC estimated that 5.8% of those with diagnosed diabetes suffered

from Type I diabetes.12 For the 2015 diabetic population, using uniform distribution, this results

in 1.3 million Type I cases total – with 575,000 in the 65 or older group.

       132.    Approximately 40% of Type I patients suffer from hypoglycemic unawareness. 13

Again, using the 2015 diabetic population and uniform distribution, this results in 520,000 Type

I cases with hypoglycemic unawareness – with 230,000 in the 65 or older group.

       133.    There are few statistics on patients suffering from “brittle diabetes.” One study in

Britain estimated the prevalence at 0.29% of the Type I population.14 Again, using the 2015

diabetic population and uniform distribution, this results in nearly 3,800 Type I cases with brittle

diabetes – with more then 1,600 in the 65 or older group.

       134.    Persons     suffering     from     Type      II   diabetes     may     also     have

hyperglycemic/hypoglycemic unawareness and/or “brittle diabetes” and their numbers would

add to the potential pool of Class Members.

       135.    Medicare coding schemes make it difficult to determine how many claims for

CGM coverage have actually been submitted and/or denied. In response to a FOIA request from

counsel, one of the four regional contractors (Noridian) reported that over an approximately two

(2) year window in 2015-17, more than 53,000 claims were submitted using five (5) different

billing codes. Of these, approximately 1,600 claims – less than 3% - were allowed.




12
  See Centers for Disease Control, “Prevalence of Diagnosed Diabetes in Adults by Diabetes
Type – United States, 2016”, Morbidity and Mortality Weekly Report, March 30, 2018 /
67(12);359–361.
13
  See Martin-Timon and Gomez, “Mechanisms of Hypoglycemic Unawareness and Implications
in Diabetic Patients”, World Journal of Diabetes, July 10, 2015; 6(7): 912-926.
14
  See Gill, Lucas, Kent, “Prevalence and Characteristics of Brittle Diabetes in Britain”, QJM
1996 Nov; 89(11): 839-43.


                                                26
        Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 30 of 36



       136.      Thus, while the exact number of Class Members and claims is unknown at this

time, it is expected to be in the thousands and could range into the hundreds of thousands.

           C. Commonality: FED.R.CIV.P. 23(a)(2)

       137.      The rights of each member of the proposed Class were violated in a similar

fashion based upon Defendant’s wrongful actions and/or inaction.

       138.      The following questions of law and fact are common to each proposed Class

Member and predominate over questions that may affect individual Class Members:

       Whether Defendant’s denials of CGM claims for coverage as not durable medical

       equipment (DME) are not supported by substantial evidence, are arbitrary and capricious,

       an abuse of discretion, and/or contrary to the applicable statutes and regulations?

           D. Typicality: FED.R.CIV.P. 23(a)(3)

       139.      The claims of Ms. Lewis and Mr. Sargent are typical of the claims of the Class

and do not conflict with the interests of any other members of the Class, in that Ms. Lewis and

Mr. Sargent and the other members of the Class were subjected to the same uniform practices of

the Defendant.

           E. Adequacy: FED.R.CIV.P. 23(a)(4)

       140.      Ms. Lewis and Mr. Sargent will fairly and adequately represent the interest of the

Class. Ms. Lewis and Mr. Sargent are committed to the vigorous prosecution of the Class’

claims and have retained attorneys who are qualified to pursue this litigation and are experienced

in CGM litigation against the Secretary.

       141.      Defendant has acted or refused to act on grounds generally applicable to the

proposed Class, thereby making appropriate equitable relief with respect to the Class.




                                                 27
         Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 31 of 36



            F. The pre-requisites to maintaining a class action for injunctive relief
               apparent: FED.R.CIV.P. 23(b)(3)

        142.    The prerequisites for maintaining a class action for injunctive relief exist:

        143.    By its nature, an action against the Secretary demanding coverage is an action for

injunctive relief, enjoining the Secretary to follow the governing law and regulations by

providing coverage for CGMs consistent with the same.

        144.    The Secretary’s actions/denials on the grounds that CGMs are not durable

medical equipment is generally applicable to the Class as a whole and Ms. Lewis and Mr.

Sargent seek, inter alia, equitable remedies with respect to the Class as a whole.

            G. Common questions predominate and the class action device is superior,
               making certification appropriate: FED.R.CIV.P. 23(b)(3)

        145.    The common questions of law and fact enumerated above predominate over

questions affecting only individual members of the Class and a class action is the superior

method for fair and efficient adjudication of the controversy. The likelihood that individual

members of the Class will have the necessary resources to prosecute separate action is remote

due to the time and expense necessary to conduct such complex litigation in relation to each

person’s individual potential recovery. The prosecution of this action as a class action will

conserve the resources of the judicial system and ensure consistent judgment for the Secretary as

well as for Medicare beneficiaries. Plaintiff’s counsel foresee little difficulty in the management

of this case as a class action.

                                  IX.   CAUSES OF ACTION

                                             COUNT I
                                   Violation of 42 U.S.C. §405(g)
                                          (contrary to law)

        146.    Plaintiff hereby incorporates paragraphs 1-145 herein.




                                                  28
         Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 32 of 36



        147.    Based on the foregoing, Plaintiffs ask the Court to reverse the Secretary’s

Decisions and issue an order finding that a CGM and its related supplies are covered durable

medical equipment and direct the Secretary to make appropriate payment for the claims that are

the subject of this case.

        148.    Based on the foregoing, Plaintiffs ask the Court to reverse the Secretary’s

Decisions as contrary to law, as arbitrary and capricious, an abuse of discretion, and unsupported

by the evidence, and issue an order finding that a CGM and its related supplies covered durable

medical equipment and direct the Secretary to make appropriate payment for the claims that are

the subject of this case.

                                             COUNT II
                                   Violation of 5 U.S.C. § 706(1)
                            (unlawfully withheld or unreasonably delayed)

        149.    Paragraphs 1-148 are incorporated by reference as if fully set forth herein.

        150.    Based on the foregoing, Plaintiffs ask the Court to reverse the Secretary’s

Decisions and issue an order finding that a CGM and its related supplies are covered durable

medical equipment and direct the Secretary to make appropriate payment for the claims that are

the subject of this case.

        151.    Based on the foregoing, Plaintiffs ask the Court to reverse the Secretary’s

Decisions as unlawfully withheld or unreasonably delayed and unsupported by the evidence, and

issue an order finding that a CGM and its related supplies covered durable medical equipment

and direct the Secretary to make appropriate payment for the claims that are the subject of this

case.




                                                 29
         Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 33 of 36



                                              COUNT III
                                    Violation of 5 U.S.C § 706(2)(A)
               (arbitrary and capricious, abuse of discretion, not in accordance with law)

        152.      Paragraphs 1-151 are incorporated by reference as if fully set forth herein.

        153.      Based on the foregoing, Plaintiffs ask the Court to reverse the Secretary’s

Decisions and issue an order finding that a CGM and its related supplies are covered durable

medical equipment and direct the Secretary to make appropriate payment for the claims that are

the subject of this case.

        154.      Based on the foregoing, Plaintiffs ask the Court to reverse the Secretary’s

Decisions as arbitrary and capricious, an abuse of discretion, and otherwise not in accordance

with the law, and issue an order finding that a CGM and its related supplies covered durable

medical equipment and direct the Secretary to make appropriate payment for the claims that are

the subject of this case.

                                               COUNT IV
                                    Violation of 5 U.S.C § 706(2)(C)
                            (in excess of statutory jurisdiction, authority, or
                                  limitations or short of statutory right)

        155.      Paragraphs 1-154 are incorporated by reference as if fully set forth herein.

        156.      Based on the foregoing, Plaintiffs ask the Court to reverse the Secretary’s

Decisions and issue an order finding that a CGM and its related supplies are covered durable

medical equipment and direct the Secretary to make appropriate payment for the claims that are

the subject of this case.

        157.      Based on the foregoing, Plaintiffs ask the Court to reverse the Secretary’s

Decisions as in excess of the Secretary’s authority and limitations and short of Plaintiffs’

statutory rights and issue an order finding that a CGM and its related supplies covered durable




                                                    30
         Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 34 of 36



medical equipment and direct the Secretary to make appropriate payment for the claims that are

the subject of this case.

                                               COUNT V
                                    Violation of 5 U.S.C § 706(2)(D)
                            (without observance of procedure required by law)

        158.    Paragraphs 1-157 are incorporated by reference as if fully set forth herein.

        159.    Based on the foregoing, Plaintiffs ask the Court to reverse the Secretary’s

Decisions and issue an order finding that a CGM and its related supplies are covered durable

medical equipment and direct the Secretary to make appropriate payment for the claims that are

the subject of this case.

        160.    Based on the foregoing, Plaintiffs ask the Court to reverse the Secretary’s

Decisions as done without observance of the procedure required by law (e.g., notice and

comment required for modification of LCDs) and issue an order finding that a CGM and its

related supplies covered durable medical equipment and direct the Secretary to make appropriate

payment for the claims that are the subject of this case.

                                              COUNT VI
                                    Violation of 5 U.S.C § 706(2)(E)
                                 (not supported by substantial evidence)

        161.    Paragraphs 1-150 are incorporated by reference as if fully set forth herein.

        162.    Based on the foregoing, Plaintiffs ask the Court to reverse the Secretary’s

Decisions and issue an order finding that a CGM and its related supplies are covered durable

medical equipment and direct the Secretary to make appropriate payment for the claims that are

the subject of this case.

        163.    Based on the foregoing, Plaintiffs ask the Court to reverse the Secretary’s

Decisions as not supported by substantial evidence and issue an order finding that a CGM and its




                                                   31
           Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 35 of 36



related supplies covered durable medical equipment and direct the Secretary to make appropriate

payment for the claims that are the subject of this case.

                                            COUNT VII
                                          28 U.S.C § 2201
                                       (declaratory judgment)

          164.   Paragraphs 1-163 are incorporated by reference as if fully set forth herein.

          165.   An actual, present and justiciable case or controversy exists between Plaintiffs

and the Secretary as to whether CGMs (including particularly the Medtronic MiniMed and the

Dexcom devices) are covered durable medical equipment under the statutes and regulations.

          166.   Plaintiffs seek a declaration from this Court that CGMs generally (whether they

completely replace finger sticks or not) and, in particular, the Medtronic MiniMed and Dexcom

devices are covered durable medical equipment under the statutes and regulations.

                                 X.     PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs ask that this Court:

          A. Enter an order:

                 (1)    setting aside CMS-1682-R and its determination that CGMs that do not

completely replace finger prick/test strips are not DME within the meaning of 42 US.C. §

1395x(n) and 42 CFR § 414.202;

                 (2)    finding that CGMs (whether they completely replace finger prick/test

strips or not) are: 1) DME within the meaning of 42 US.C. § 1395x(n) and 42 CFR § 414.202; 2)

medically reasonable and necessary for the class; and 3) not otherwise excluded from coverage;

                 (3)    directing Defendants to provide coverage for CGMs for the class member’

claims;

                 (4)    declaring that the Medtronic MiniMed and Dexcom CGMs are durable

medical equipment; and


                                                  32
        Case 1:18-cv-02929-RBW Document 1 Filed 12/13/18 Page 36 of 36



               (5)    finding the Secretary’s denials of CGM coverage on the grounds that a

CGM is not DME is not supported by substantial evidence, are arbitrary and capricious, an abuse

of discretion, and not in accordance with the law.

       B. Award attorney’s fees and costs to Plaintiffs as permitted by law; and

       C. Provide such further and other relief this Court deems appropriate.



Dated: December 13, 2018                             Respectfully submitted,

                                                     /s/Jeffrey Blumenfeld
                                                     D.C. Bar No. 181768
                                                     LOWENSTEIN SANDLER LLP
                                                     2200 Pennsylvania Avenue, NW
                                                     Washington, DC 20037
                                                     Telephone: (202) 753-3800
                                                     Facsimile: (202) 753-3838
                                                     jblumenfeld@lowenstein.com

                                                     Attorneys for Plaintiffs


                                                     Of Counsel, Pro Hac Vice Admission
                                                     Subject to Motion:

                                                     PARRISH LAW OFFICES
                                                     James C. Pistorino
                                                     788 Washington Road
                                                     Pittsburgh, PA 15228
                                                     Telephone: (412) 561-6250
                                                     Facsimile: (412) 561-6253
                                                     james@dparrishlaw.com

                                                     Attorneys for Plaintiffs




                                                33
